PER CURIAM.
Appellant, Lemuel Isaac, was convicted by a jury of two counts of armed robbery, one count of kidnapping, one count of grand theft and one count of burglary while armed. In this appeal he raises several issues, only one of which we find to be meritorious. Convictions for armed robbery and grand theft cannot coexist when, as here, stolen property is the same for both crimes. Crittenden v. State, 684 So.2d 857 (Fla. 5th DCA 1996). Therefore, we reverse Isaac’s conviction for grand theft and remand to the trial court with instructions to enter a judgment dis*307charging appellant from that offense. We affirm as to all other points raised.
ERVIN, MINER and KAHN, JJ., concur.